Case 18-18120        Doc 31     Filed 12/05/18     Entered 12/05/18 10:58:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18120
         Arnold L Peoples, Jr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/21/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $74,710.54.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18120      Doc 31     Filed 12/05/18        Entered 12/05/18 10:58:55               Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor                $2,000.00
        Less amount refunded to debtor                            $901.00

 NET RECEIPTS:                                                                                    $1,099.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $114.00
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $114.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim         Principal      Int.
 Name                                 Class   Scheduled      Asserted      Allowed          Paid         Paid
 ALLY FINANCIAL                   Secured       21,517.59            NA              NA        985.00        0.00
 INTERNAL REVENUE SERVICE         Priority      17,710.00            NA              NA           0.00       0.00
 NAVIENT SOLUTIONS INC            Unsecured           0.00           NA              NA           0.00       0.00
 AMERICAN EXPRESS                 Unsecured      1,419.45            NA              NA           0.00       0.00
 BANK OF AMERICA                  Unsecured      3,092.00            NA              NA           0.00       0.00
 BARCLAYS BANK DELAWARE           Unsecured      3,034.00            NA              NA           0.00       0.00
 BESTBUY/CBNA                     Unsecured      2,366.00            NA              NA           0.00       0.00
 CITY OF AURORA                   Unsecured         125.00           NA              NA           0.00       0.00
 CITY OF CHICAGO                  Unsecured         200.00           NA              NA           0.00       0.00
 COMCAST                          Unsecured         377.64           NA              NA           0.00       0.00
 COMENITY BANK/MEIJER             Unsecured      2,050.00            NA              NA           0.00       0.00
 DISCOVER                         Unsecured      3,053.73            NA              NA           0.00       0.00
 FORD MOTOR CREDIT CO             Unsecured     16,749.27            NA              NA           0.00       0.00
 HUD FEDERAL CREDIT UNION         Unsecured      7,024.12            NA              NA           0.00       0.00
 JAY PARKER                       Unsecured      6,885.00            NA              NA           0.00       0.00
 LENDING CLUB                     Unsecured     24,497.00            NA              NA           0.00       0.00
 METRONET                         Unsecured      7,024.12            NA              NA           0.00       0.00
 NORTHWESTERN MEDICINE            Unsecured          90.00           NA              NA           0.00       0.00
 OSWEGO PUBLIC LIBRARY DISTRICT   Unsecured          89.20           NA              NA           0.00       0.00
 PAUL BARBAHEN PC                 Unsecured         949.70           NA              NA           0.00       0.00
 PRIME CUT LANDSCAPING            Unsecured         780.00           NA              NA           0.00       0.00
 RUSH COPLEY MEMORIAL HOSPITAL    Unsecured         279.66           NA              NA           0.00       0.00
 SEARS/CBNA                       Unsecured      8,200.26            NA              NA           0.00       0.00
 SYNCHRONY BANK/ASHLEY HOMES      Unsecured      3,000.00            NA              NA           0.00       0.00
 SYNCHRONY BANK/SAMS CLUB         Unsecured      4,400.00            NA              NA           0.00       0.00
 SYNCHRONY BANK/TJX COS DC        Unsecured      3,600.00            NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-18120       Doc 31      Filed 12/05/18    Entered 12/05/18 10:58:55               Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim        Claim        Claim         Principal       Int.
 Name                               Class   Scheduled     Asserted     Allowed          Paid          Paid
 SYNCHRONY BANK/TOYS R US       Unsecured      2,292.87           NA             NA           0.00        0.00
 SYNCHRONY BANK/WALMART         Unsecured      2,800.00           NA             NA           0.00        0.00
 TD BANK USA/TARGET             Unsecured      3,000.00           NA             NA           0.00        0.00
 UPSTART NETWORK INC            Unsecured     15,282.00           NA             NA           0.00        0.00
 WEINBERGER LAW GROUP           Unsecured     12,946.87           NA             NA           0.00        0.00
 WOODFOREST NATIONAL BANK       Unsecured      2,500.00           NA             NA           0.00        0.00
 PWNTAGON FEDERAL CREDIT UNION Unsecured      28,900.35           NA             NA           0.00        0.00
 VIRGINIA DEPARTMENT OF TAXATIO Priority      29,517.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00             $0.00                   $0.00
       Mortgage Arrearage                                   $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                              $0.00           $985.00                   $0.00
       All Other Secured                                    $0.00             $0.00                   $0.00
 TOTAL SECURED:                                             $0.00           $985.00                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $114.00
        Disbursements to Creditors                             $985.00

 TOTAL DISBURSEMENTS :                                                                        $1,099.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18120        Doc 31      Filed 12/05/18     Entered 12/05/18 10:58:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
